Citation Nr: 0216761	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  95-13 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1963.  He also served in the National Guard from 
1979 to 1995.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1994 and a 
notice of denial dated in June 1998, from the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board remanded this case in June 2000 for further 
development, and it has returned for appellate action.


FINDINGS OF FACT

1.  All evidence necessary for the adjudication of the claim 
on appeal has been obtained by the RO.  

2.  The veteran was previously denied service connection for 
a back disorder in an October 1991 RO decision.  

3.  At the time of the RO's October 1991 decision, there was 
no post-service medical evidence linking a back disorder to 
an injury or incident during service.

4.  Evidence added since the RO's last decision in October 
1991, which was not appealed, includes VA and non-VA medical 
records, testimony and written statements provided by the 
veteran that detail the history of the veteran's currently 
diagnosed back disorder. 

5.  The evidence added to the record since the RO's October 
1991 decision bears directly and substantially upon the 
specific matter under consideration and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of these 
claims.


CONCLUSION OF LAW

Evidence received since the October 1991 RO denial of 
entitlement to service connection for a back disorder is new 
and material, and the claim for service connection for this 
disability is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5108, 5126, 7105 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.156 (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)) (West 1991 & Supp. 
2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim, by means of the 
discussions in the October 1994 statement of the case, the 
supplemental statements of the case, and a letter sent to the 
veteran in May 2002, which specifically addressed the 
contents of the VCAA in the context of the veteran's claims.  
The RO explained its decision with respect to each issue, and 
invited the veteran to identify records that could be 
obtained to support his claims.  Under these circumstances, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in May 2002, the 
RO asked the veteran to identify records relevant to his 
claim.  The May 2002 letter explicitly set out the various 
provisions of the VCAA, including what records VA would 
obtain, and what was the responsibility of the veteran.  An 
RO hearing officer made a similar request during a hearing in 
June 1995, according to the transcript.  See Transcript, 
pages 16 and 19.

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the records of the veteran's treatment 
at VA, which were the only records the veteran identified as 
relevant to his claim.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II.  New and Material Evidence

The record reflects that the RO denied entitlement to service 
connection for a back disorder in October 1991.  The RO 
denied service connection for this disorder because the 
complaints and treatment during service were acute, leaving 
no residuals.  The service separation examination report was 
negative for a back disorder.  The RO also found that, based 
on the post-service medical evidence, the first diagnosed 
back disorder was not established until almost 27 years after 
discharge from service.  The veteran did not appeal this 
action and, therefore, it became final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104(a), 20.1103 (2001).

In February 1993, the veteran filed a claim to reopen the 
RO's October 1991 decision regarding service-connection for a 
back disorder.  The RO subsequently reopened the claims based 
on new and material evidence, and denied them based on the 
evidence of record.  In cases like this, the Board must make 
its own findings.  "[T]he Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

In the absence of clear and unmistakable error, a previously 
denied claim can only be reopened upon the submission of new 
and material evidence.  When new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 1991).

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in the January 2000, however, the pre-August 29, 
2001 definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the claims file since the last 
final RO decision in August 1995 includes VA and non-VA 
medical records, a transcript of a hearing held at the RO in 
June 1995, and written statements provided by the veteran.  
According to the veteran's service medical records, which 
were of record in October 1991, the veteran was treated for a 
back disorder.  The service medical records indicate 
treatment for muscular strain of the dorsal (thoracic) spine 
and upper back.  The veteran's service separation examination 
was negative for complaints or findings of a back disorder.  

According to a February 1996 private medical opinion, R.A., 
M.D., essentially linked the veteran's current back disorder 
to injuries documented during service.  Dr. R.A. opined that:

The [veteran] definitely has a disability associated to 
the back disorder.  The evidence available supports the 
probability that the [veteran's] back problem is related 
to the original injury suffered while in the service.  
He has showed cumulative worsening of his problem and 
the absence of a specific event of back injury after the 
original injury reported in [service] suggests that it 
began in 1962.

The RO denied the claims originally in October 1991 because 
it found that the service medical records were negative for a 
chronic back disorder, and there was no post-service medical 
evidence linking the current disorder to an incident during 
service.  The Board finds that, given that the service 
medical records indicate that the veteran was treated for a 
back disorder, and that a private medical provider has linked 
the veteran's current back disorder to injuries during 
service since the last final decision in October 1991, this 
evidence is new and material.  

The Board considers this evidence to bear directly and 
substantially upon the specific matters under consideration, 
i.e., whether the veteran's current back disorder is related 
to service, and to be of such significance that it must be 
considered together with all the evidence to fairly decide 
the merits of the veteran's claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material, and the claim for service connection for a back 
disorder reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection for a back 
disorder, the Board has determined that further development 
is required before proceeding to consider the merits of the 
underlying claim.  Accordingly, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


ORDER

New and material evidence having been submitted, the claim of 
service connection for a back disorder is reopened; to this 
extent, the appeal is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

